—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered October 28, 1996, convicting him of attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court did not err in admitting evidence of the defendant’s involvement in another robbery since a modus operand! probative on the issue of identity was established (see, People v Molineux, 168 NY 264; People v Delarosa, 218 AD2d 667; People v Odenthal, 217 AD2d 412; People v Jason, 190 AD2d 689).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]; People v Woodruff, 237 AD2d 548; People v Gonzalez, 187 AD2d 607; People v Caban, 129 AD2d 721; People v Udzinski, 146 AD2d 245), or without merit. Pizzuto, J. P., Joy, Goldstein and Luciano, JJ., concur.